Judge Greene
dissenting.
I disagree with the conclusion of the majority that plaintiff is not entitled to prejudgment interest in this case. Defendant made a written offer of judgment, plaintiff made a written acceptance of the judgment, both documents were served on the other party, and subsequently filed with the clerk of the court, all consistent with Rule 68(a) of our Rules of Civil Procedure. The offer of judgment thus became a judgment of the court, N.C.G.S. § 1A-1, Rule 68(a) (1990), and as such, accrues interest on the compensatory damages, in this case $70,000, “from the date the action is instituted until the judgment is satisfied.” N.C.G.S. § 24-5(b) (1991). Barnes v. Hardy, 98 N.C. App. 381, 390 S.E.2d 758 (1990), aff’d, 329 N.C. 690, 407 S.E.2d 504 (1991), relied on by the majority does not require a different result. In Barnes, although there was an offer of judgment, it was not accepted within the meaning of Rule 68(a) and even had it been accepted, the offer and acceptance were not recorded with the clerk of court. A close reading of Barnes reveals that the defendant made an offer of judgment and subsequently the case was settled with the execution of a release by the plaintiff. A judgment was never entered.
Although the offer of judgment in this case could have been drafted so as to make a lump sum offer which would have precluded the assessment of prejudgment interest in addition to the $70,000, see Harward v. Smith, 114 N.C. App. 263, 265, 441 S.E.2d 313, 314 (1994), *131such is not the case in this instance. See Aikens v. Ludlum, 113 N.C. App. 823, 826, 440 S.E.2d 319, 321 (1994) (offer of “$10,001 ... together with the remaining cost accrued” did not preclude assessment of interest in addition to $10,001). I would therefore reverse the trial court and remand for entry of a judgment granting the plaintiff prejudgment interest consistent with N.C. Gen. Stat. § 24-5(b).